Howk, C. J.
The questions for the decision of this court, in this ca.se, are conceded by the counsel of the respective parties to be substantially'the same as those which were fully considered and decided in the case of Dale v. Thomas, ante, p. 570, at the present term. Therefore this case must-be decided as the ease cited was decided.
The judgment is reversed, at the appellees’ costs, and the cause is remanded, with instructions to overrule the appellees’ demurrer to the appellants’ amended complaint, and for further proceedings.